842 So.2d 321 (2003)
CAPITOL CITY TOWING & RECOVERY, INC.; Blackjack Towing, Inc.; Tow Power, Inc.; and Yvonne Reed
v.
STATE of Louisiana, through the DEPARTMENT OF PUBLIC SAFETY & CORRECTIONS, Office of State PoliceTowing & Recovery Unit; Office of State PoliceTroop A; and Sgt. R. Wayne Ryland.
No. 2003-CA-0075.
Supreme Court of Louisiana.
March 21, 2003.
PER CURIAM.
This matter involves a direct appeal to this court under La.Const.art. V, § 5(D) from a judgment of the district court declaring certain statutes and administrative rules and regulations are unconstitutional. Our review of the record indicates the district court's holding is clearly rooted in the premise that the statutes and administrative rules and regulations are preempted by federal law. The issue of federal preemption is a matter of statutory construction, i.e., a determination of whether the statutes and administrative rules and regulations conflict with a federal statute. No constitutional issues are involved in this determination. City of Baton Rouge v. Goings, 95-2542 (La.12/13/96), 684 So.2d 396. Accordingly, we have no jurisdiction over this direct appeal under La.Const.art. V, § 5(D).
The case is transferred to the court of appeal for consideration on the merits.